Citation Nr: 0706401	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  98-04 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel  




INTRODUCTION

The veteran served on active duty from January 1973 to June 
1982.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
determined that new and material evidence had been submitted 
to reopen the veteran's previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In addition, the veteran's reopened claim was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
certain development could be undertaken.  Following the AMC's 
attempts to complete the requested actions, the case was 
returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The veteran through his representative requests that this 
matter be remanded for the conduct of another VA psychiatric 
examination and entry of a medical opinion as to the nexus, 
if any, between his current psychiatric disability and any 
in-service psychiatric disturbance.  The veteran argues, in 
essence, that there was a failure in VA's duty to assist him 
because the VA examiner in September 2006 failed to provide a 
clear opinion as to the etiology of his schizophrenia and its 
relationship to symptoms noted during military service.  

Review of the record indicates that the VA psychologist who 
evaluated the veteran in September 2006 determined that it 
would be speculation to opine as to the date of onset or 
etiology of the veteran's paranoid schizophrenia, to include 
whether there was a nexus between his psychiatric disorder 
and in-service psychiatric symptoms.  Such opinion was, 
however offered without an explanation or rationale as to why 
the requested opinion could not be entered without resort to 
speculation.  Moreover, notwithstanding the examiner's 
statement that the claims folder was available and reviewed, 
no reference was made by him in the body of the report as to 
existing service medical records, only a portion of which are 
not missing, identifying inservice psychiatric symptoms or 
dysfunction, including but not limited to, the veteran's use 
of prescribed Thorazine in April 1973, his admission to an 
inservice hospital in November 1979 with a provisional 
diagnosis of ruling out schizophrenia and a final diagnosis 
of reactive depression, and his extended psychiatric 
hospitalization from January to April 1978.  References to 
postservice indications of continuing mental health issues, 
including a September 1985 outpatient note indicating a 
diagnosis of mental health problems and identifying current 
use of hydroxyzine, a non-VA hospitalization in October 1987 
for treatment of schizophrenia, and a variety of subsequent 
psychiatric hospitalizations for evaluation and management of 
a schizophrenic process, are likewise lacking.  On that 
basis, the opinions set forth by the VA examiner in September 
2006 are inadequate, and corrective action is deemed 
necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The veteran must be afforded a more thorough VA 
mental status examination by a psychiatrist rather than 
psychologist that includes a more responsive opinion.  Id.; 
see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2006)

In addition, the report of the VA psychological examination 
in September 2006 indicates that the veteran was hospitalized 
in August 2006 on the Inpatient Psychiatric Unit of the VA's 
Medical Center in Loma Linda, for treatment of schizophrenia, 
paranoid type.  Records relating to such hospitalization or a 
VA psychiatric hospitalization, beginning March 18, 1996, at 
the VA Medical Center in Palo Alto, for treatment of 
schizophrenia, are absent from the claims folder and efforts 
are needed to obtain same, prior to entry of a final decision 
in this matter.  See 38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, this matter is REMANDED for the following:

1.  All pertinent records of hospital and 
outpatient treatment, not already of 
record, which were compiled by VA since 
June 2006, including but not limited to 
the reports of VA hospitalizations at the 
VA Medical Center in Palo Alto, beginning 
on or about March 18, 1996, for treatment 
of schizophrenia, and in August 2006 at 
the VA Medical Center in Loma Linda, also 
for treatment of schizophrenia, must be 
obtained and made a part of the veteran's 
claims folder. 

2.  Thereafter, the veteran must be 
afforded a VA examination by a VA 
psychiatrist.  The purpose of such 
examination is to identify the etiology 
or approximate onset date of the 
veteran's current psychiatric disorder, 
most recently diagnosed as paranoid 
schizophrenia.  The claims folder must be 
made available to the psychiatrist for 
review.  

Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to address the following questions:

Is it at least as likely as not 
(50 percent or greater 
probability) that any currently 
diagnosed psychiatric disorder 
began during service or is 
causally related to any 
incident of or finding recorded 
during service from January 
1973 to June 1982?  

As to the findings recorded in 
the service medical records, 
the psychiatrist is 
specifically asked to opine 
whether it is at least as 
likely as not that any in-
service psychiatric complaint, 
finding, or diagnosis was an 
early manifestation of any 
current psychiatric disorder of 
the veteran?  

The psychiatrist is advised 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended onset date or causal 
relationship; less likely 
weighs against the claim.  

The psychiatrist is also asked to provide 
a rationale used in formulating his or 
her opinion in the written report.  If 
the psychiatrist must resort to 
speculation to answer any of the above 
questions, he or she should so state in 
the report.

3.  Lastly, readjudication of the 
veteran's reopened claim for service 
connection for an acquired psychiatric 
disorder, inclusive of schizophrenia, 
must be undertaken on the basis of all 
pertinent evidence and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
an appropriate supplemental statement of 
the case and then be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


